Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112 
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 10  and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
	Claim 10 and 13 recite the limitation “                        
                            P
                            2
                            >
                            2
                            ×
                            
                                
                                    t
                                    1
                                    +
                                    d
                                    1
                                    +
                                    t
                                    2
                                
                            
                            ×
                            t
                            a
                            n
                            θ
                            C
                            …
                        
                    ” and “                        
                            P
                            2
                            >
                            2
                            ×
                            
                                
                                    t
                                    1
                                    +
                                    d
                                    1
                                    +
                                    t
                                    2
                                
                            
                            ×
                            t
                            a
                            n
                            θ
                            
                                
                                    C
                                
                                
                                    '
                                
                            
                            …
                        
                    ”, respectively. Based on the specification including Figs. 1A and 2A and according to the formulas for triangles, P2 should meet the following conditional formula:                         
                            
                                
                                    t
                                    1
                                    +
                                    d
                                    1
                                    +
                                    t
                                    2
                                
                            
                            ×
                            t
                            a
                            n
                            θ
                            C
                            <
                            P
                            2
                            <
                            2
                            ×
                            
                                
                                    t
                                    1
                                    +
                                    d
                                    1
                                    +
                                    t
                                    2
                                
                            
                            ×
                            t
                            a
                            n
                            θ
                            C
                        
                    , and                         
                            
                                
                                    t
                                    1
                                    +
                                    d
                                    1
                                    +
                                    t
                                    2
                                
                            
                            ×
                            t
                            a
                            n
                            θ
                            C
                            '
                            <
                            P
                            2
                            <
                            2
                            ×
                            
                                
                                    t
                                    1
                                    +
                                    d
                                    1
                                    +
                                    t
                                    2
                                
                            
                            ×
                            t
                            a
                            n
                            θ
                            C
                            '
                        
                    . Therefore, claims 10 and 13 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, at the time the application was filed, had possession of the claimed invention.  

5.	Claims 10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 10 and 13 recite the limitation “                        
                            P
                            2
                            >
                            2
                            ×
                            
                                
                                    t
                                    1
                                    +
                                    d
                                    1
                                    +
                                    t
                                    2
                                
                            
                            ×
                            t
                            a
                            n
                            θ
                            C
                            …
                        
                    ” and “                        
                            P
                            2
                            >
                            2
                            ×
                            
                                
                                    t
                                    1
                                    +
                                    d
                                    1
                                    +
                                    t
                                    2
                                
                            
                            ×
                            t
                            a
                            n
                            θ
                            
                                
                                    C
                                
                                
                                    '
                                
                            
                            …
                        
                    ”, respectively. Based on the specification including Figs. 1A and 2A and according to the formulas for triangles, P2 should meet the following conditional formula:                         
                            
                                
                                    t
                                    1
                                    +
                                    d
                                    1
                                    +
                                    t
                                    2
                                
                            
                            ×
                            t
                            a
                            n
                            θ
                            C
                            <
                            P
                            2
                            <
                            2
                            ×
                            
                                
                                    t
                                    1
                                    +
                                    d
                                    1
                                    +
                                    t
                                    2
                                
                            
                            ×
                            t
                            a
                            n
                            θ
                            C
                        
                    , and                         
                            
                                
                                    t
                                    1
                                    +
                                    d
                                    1
                                    +
                                    t
                                    2
                                
                            
                            ×
                            t
                            a
                            n
                            θ
                            C
                            '
                            <
                            P
                            2
                            <
                            2
                            ×
                            
                                
                                    t
                                    1
                                    +
                                    d
                                    1
                                    +
                                    t
                                    2
                                
                            
                            ×
                            t
                            a
                            n
                            θ
                            C
                            '
                        
                    . Therefore, claims 10 and 13 are not described in the specification in such a way as to enable one skilled in the art to . 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
7.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 20180260605 A1).
Regarding claim 1, Wu (Figs. 2-4) discloses a fingerprint sensing system, comprising: 
a plurality of micro-lenses (micro-lenses 04), arranged in an array (an array of micro-lenses 04); 
a sensor (sensor 100), having a plurality of sensing pixels (sensing units 02) arranged in an array (an array of sensing units 02); 
a shielding structure (light shielding structure 05), wherein the sensor (sensor 100), the shielding structure (light shielding structure 05) and the micro-lenses (micro-lenses 04) are sequentially arranged along an arrangement direction (Figs. 2-4); and 
a controller (processing unit; [0038]), electrically connected to the sensor (sensing units 02); 
(e.g., Figs. 2a and 3a; micro-lenses 04) is greater than a pitch between the sensing pixels (e.g., Figs. 2b and 3b; sensing units 02); 
the controller (processing unit; [0038]) forms a fingerprint image according to signals of a plurality of output pixels of the sensor (fingerprint imaging according to sensing units 02; [0038]-[0039]), wherein each of the output pixels is one of every at least four of neighboring sensing pixels (sensing units 02).

Regarding claim 2, Wu (Figs. 2-4) discloses the fingerprint sensing system of claim 1, wherein every at least four of the neighboring sensing pixels (sensing units 02) at least partially overlap with one of the micro-lenses (micro-lenses 04) in the arrangement direction (e.g., Figs. 2b and 3b).

    PNG
    media_image1.png
    606
    1164
    media_image1.png
    Greyscale

Annotated version of Wu’s Fig. 2b
Regarding claim 3, Wu (Figs. 2-4; Fig. 2b is reproduced for reference) discloses the fingerprint sensing system of claim 1, wherein each of the output pixels is a received signal with a highest intensity in every at least four of the neighboring sensing pixels (Fig. 2b is reproduced for reference; sensing unit M1-3, M2-3, M3-3, or M4-3 receives a signal with a highest light intensity).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
9.	Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over Wu (US 20180260605 A1) in view of Kim (US 20210158069 A1).
Regarding claim 4, Regarding claim 3, Wu (Figs. 2-4) discloses the fingerprint sensing system of claim 1, but does not disclose wherein the controller selects the output pixel from every at least four of the neighboring sensing pixels according to a lookup table, and the lookup table comprises a position of the output pixel from every at least four of the neighboring sensing pixels and a calibration value of the output pixel. However, Kim (Figs. 1-14) discloses a fingerprint sensing system similar to that disclosed by Wu, wherein the controller selects the output pixel from every at least four of the neighboring sensing pixels according to a lookup table (e.g., Figs. 10-11; lookup table of sensing units), and the lookup table comprises a position of the output pixel from every at least four of the neighboring sensing pixels and a calibration value of the output pixel (e.g., Figs. 10-11; lookup table of sensing units and corresponding calibration values). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the fingerprint sensor of Wu. The combination/motivation would be to provide a calibration method for an optical fingerprint sensor to improve a detection accuracy.

10.	Claims 5-8 are rejected under 35 U.S.C. 103 as unpatentable over Wu (US 20180260605 A1; hereinafter referred to as Wu’605) in view of Wu (US 20200327296 A1; hereinafter referred to as Wu’296).
Regarding claim 5, Wu’605 (Figs. 2-4) discloses the fingerprint sensing system of claim 1, Wu’605 (Figs. 2-4) discloses one shielding structure (light shielding structure 05), but does not disclose wherein the shielding structure 05 comprises a first shielding structure and a second shielding structure. However, Wu’296 (Figs. 1-8) discloses a fingerprint sensing system including different light shielding structures. As an example, Wu’296 (Figs. 2 and 5) discloses one shielding structure (light shielding structure 300), which is similar to that disclosed by Wu’605 (Figs. 2 and 3). Wu’296 (Figs. 6-8) further discloses wherein the shielding structure comprises: a first shielding structure (light shielding structure 302); and a second shielding structure (light shielding structure 301), wherein the first shielding structure (light shielding structure 302) is disposed between the second shielding structure (light shielding structure 301) and the sensor (sensor 400) in the arrangement direction (Figs. 6-8). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Wu’296 to the fingerprint sensor of Wu’605. The 

Regarding claim 6, Wu’605 in view of Wu’296 discloses the fingerprint sensing system of claim 5. The combination of Wu’605 and Wu’296 discloses wherein the first shielding structure (light shielding structure 302) has a plurality of first openings (openings 312), and a center line (center line 201) of each of the first openings (openings 312) in the arrangement direction coincides with a center line (center line 201) of one of the sensing pixels (sensing unit 02) in the arrangement direction. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Wu’296 to the fingerprint sensor of Wu’605 or incorporate the teaching of Wu’605 (e.g., Figs. 2b and 3b) to the fingerprint sensor of Wu’296 for the same reasons above.

Regarding claim 7, Wu’605 in view of Wu’296 discloses the fingerprint sensing system of claim 6. The combination of Wu’605 and Wu’296 discloses wherein the second shielding structure (light shielding structure 301) has a plurality of second openings (openings 311), and a center line (center line 201) of each of the second openings (openings 311) in the arrangement direction coincides with the center line (center line 201) of one of the first openings (openings 312) in the arrangement direction. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Wu’296 to the fingerprint sensor of Wu’605 or incorporate the teaching of Wu’605 (e.g., Figs. 2b and 3b) to the fingerprint sensor of Wu’296 for the same reasons above.

Regarding claim 8, Wu’605 in view of Wu’296 discloses the fingerprint sensing system of claim 7. Wu’296 (Figs. 1-8) discloses wherein a maximum width of the micro-lenses perpendicular to the arrangement direction is equal to the pitch between the micro-lenses (Figs. 2 and 4-7; a maximum width of the micro-lenses 210 is equal to the pitch between the micro-lenses 210). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Wu’296 to the fingerprint sensor of Wu’605 or incorporate the teaching of Wu’605 (e.g., Figs. 2b and 3b) to the fingerprint sensor of Wu’296 for the same reasons above.

11.	Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as unpatentable over Wu (US 20180260605 A1; hereinafter referred to as Wu’605) in view of Wu (US 20200327296 A1; hereinafter referred to as Wu’296) and further in view of Lin (US 20200226342 A1).
Regarding claim 9, Wu’605 in view of Wu’296 discloses the fingerprint sensing system of claim 7, but does not disclose the fingerprint sensing system meets following conditional formula as claimed. However, Lin (e.g., Figs. 1-2 and 4-5) discloses a (e.g., an optical sensing scheme based on Fig. 4 is reproduced for reference, which meets the following triangle formula):

    PNG
    media_image2.png
    706
    921
    media_image2.png
    Greyscale

Annotated version of Lin’s Fig. 1
            
                2
                ×
                
                    
                        t
                        1
                        +
                        d
                        1
                        +
                        t
                        2
                    
                
                ×
                t
                a
                n
                θ
                B
                >
                R
                2
                >
                2
                ×
                (
                t
                1
                +
                d
                1
                +
                t
                2
                )
                ×
                t
                a
                n
                Φ
            
        
wherein
            
                Φ
                =
                
                    
                        t
                        a
                        n
                    
                    
                        -
                        1
                    
                
                (
                (
                P
                1
                /
                2
                )
                /
                (
                
                    
                        t
                    
                    
                        t
                        o
                        t
                        a
                        l
                    
                
                )
                )
            
        
            
                θ
                B
                =
                
                    
                        t
                        a
                        n
                    
                    
                        -
                        1
                    
                
                (
                P
                1
                /
                (
                t
                3
                +
                
                    
                        t
                    
                    
                        t
                        o
                        t
                        a
                        l
                    
                
                )
                )
            
        
            
                
                    
                        t
                    
                    
                        t
                        o
                        t
                        a
                        l
                    
                
                =
                t
                1
                +
                d
                1
                +
                t
                2
                +
                d
                2
            
        
d1 is a distance between the first shielding structure and the second shielding structure, d2 is a distance between the second shielding structure and the micro-lenses, t1 is a thickness of the first shielding structure in the arrangement direction, t2 is a thickness of the second shielding structure in the arrangement direction, t3 is a maximum thickness of the micro-lenses in the arrangement direction, R2 is a diameter of the second openings of the second shielding structure, and P1 is the pitch between the micro-lenses. 

Regarding claim 11, Wu’605 in view of Wu’296 discloses the fingerprint sensing system of claim 7, but does not disclose the fingerprint sensing system meets following conditional formula as claimed. However, Lin (e.g., Figs. 1-2 and 4-5) discloses a fingerprint sensing system similar to that disclosed by Wu, wherein the fingerprint sensing system meets following conditional formula: d1>R1 (e.g., Fig. 4), wherein d1 is a distance between the first shielding structure and the second shielding structure, and R1 is a diameter of the first openings of the first shielding structure. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin to the fingerprint sensor of Wu’296 in view of Wu’605. The combination/motivation would be to optimize the design of light shielding structure so that the signal light is effectively transmitted through the light shielding structure to the detector.

Regarding claim 12, Wu’605 in view of Wu’296 discloses the fingerprint sensing system of claim 7, but does not disclose the fingerprint sensing system meets following conditional formula as claimed. However, Lin (e.g., Figs. 1-2 and 4-5) discloses a fingerprint sensing system similar to that disclosed by Wu, wherein the fingerprint sensing (e.g., optical sensing scheme based on Fig. 4 is reproduced for reference, which meets the following triangle formula):

    PNG
    media_image3.png
    581
    756
    media_image3.png
    Greyscale

Optical sensing scheme based on Lin’s Fig. 4
            
                2
                ×
                
                    
                        t
                        1
                        +
                        d
                        1
                        +
                        t
                        2
                    
                
                ×
                t
                a
                n
                θ
                B
                '
                >
                R
                2
                >
                2
                ×
                (
                t
                1
                +
                d
                1
                +
                t
                2
                )
                ×
                t
                a
                n
                Φ
            
        
wherein
            
                Φ
                =
                
                    
                        t
                        a
                        n
                    
                    
                        -
                        1
                    
                
                (
                (
                P
                1
                /
                2
                )
                /
                (
                
                    
                        t
                    
                    
                        t
                        o
                        t
                        a
                        l
                    
                
                )
                )
            
        
            
                θ
                B
                '
                =
                
                    
                        t
                        a
                        n
                    
                    
                        -
                        1
                    
                
                (
                0.75
                ×
                P
                1
                /
                (
                t
                3
                +
                
                    
                        t
                    
                    
                        t
                        o
                        t
                        a
                        l
                    
                
                )
                )
            
        
            
                
                    
                        t
                    
                    
                        t
                        o
                        t
                        a
                        l
                    
                
                =
                t
                1
                +
                d
                1
                +
                t
                2
                +
                d
                2
            
        
d1 is a distance between the first shielding structure and the second shielding structure, d2 is a distance between the second shielding structure and the micro-lenses, t1 is a thickness of the first shielding structure in the arrangement direction, t2 is a thickness of the second shielding structure in the arrangement direction, t3 is a maximum thickness of the micro-lenses in the arrangement direction, R2 is a diameter of the second openings of the second shielding structure, and P1 is the pitch between the micro-lenses.


Regarding claim 14, Yao (e.g., Figs. 1-5) discloses an operation method of a fingerprint sensing system, comprising: for every at least four of neighboring sensing pixels of a plurality of sensing pixels, selecting one of every at least four of the neighboring sensing pixels as an output pixel (sensing pixels including a second-type pixel 212 and a plurality of neighboring first-type pixels 211, the pixel 212 corresponds to the output pixel; [0088] and [0097]). Yao also discloses performing a calibration process on signals of the output pixels ([0097]-[0101]); and obtaining calibrated signals of the output pixels to form a fingerprint image (Fig. 5 and [0102], [0122] and [0125]-[0126], [0149]-[0150]; fingerprint sensing). The calibration process disclosed by Yao is different from the calibration process according to applicant’s specification. In light of the specification, the examiner further cites Kim as a reference., Kim (e.g., Figs. 5-8 and 10-11) discloses an operation method of a fingerprint sensing system, comprising: performing a calibration process on signals of the output pixels (e.g., Figs. 7-8 and 10-11; calibration of output pixels); and obtaining calibrated signals of the output pixels to form a fingerprint image (e.g., Figs. 5-8 and 10-11; fingerprint sensing). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the fingerprint sensing method of Yao. The combination/motivation would be to provide a calibration method to improve a detection accuracy of an optical fingerprint sensor.

(e.g., Kim’s Figs. 7-8, calibrator 223; [0119]-[0120]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the calibration method of Kim to the fingerprint sensing method of Yao for the same reason above.

Regarding claim 16, Yao in view of Kim discloses the operation method of claim 15, Yao (e.g., Figs. 1-5) discloses wherein the output pixel is a received signal with a highest intensity in every at least four of the neighboring sensing pixels ([0097]; second-type pixel has a maximum intensity).

Regarding claim 17, Yao in view of Kim discloses the operation method of claim 15, Yao (e.g., Figs. 1-5) discloses wherein the output pixel is one with a weakest received signal in every at least four of the neighboring sensing pixels ([0097]; first-type pixel has a minimum intensity).

Regarding claim 18, Yao in view of Kim discloses the operation method of claim 15, Kim (e.g., Figs. 1-13) discloses wherein the controller stores a lookup table, and the lookup table comprises a position and a calibration value of the output pixel (e.g., Figs. 10-11; lookup table of sensing units and corresponding calibration values). Therefore, it would have been obvious to one skilled in the art at the effective filing date 

Regarding claim 19, Yao in view of Kim discloses the operation method of claim 18, the combination of Yao and Kim discloses wherein a calculating method of the position and the calibration value of the output pixel is a local selection algorithm (Yao’s [0088] and [0097], and Kim’s Figs. 7-8 and 10-11). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the calibration method of Kim to the fingerprint sensing method of Yao for the same reason above.

Regarding claim 20, Yao in view of Kim discloses the operation method of claim 18, Kim (e.g., Figs. 5-8 and 10-11) discloses wherein the local selection algorithm comprises a local maximum selection (e.g., Figs. 10-11 and [0151]-[0152] and [0155]-[0156]; pixel having highest value), a local minimum selection (e.g., Figs. 10-11 and [0151]-[0152] and [0155]-[0156]; pixel having lowest value), a noise reduction strength ([0120] and [0125]-[0126]; nose reduction), a pattern selection threshold ([0170]; upper threshold and lower threshold), a pixel binning (e.g., Figs. 10-11 and [0151]-[0152] and [0155]-[0156]; grouping of sensing pixels based on intensity), a frame average (e.g., Fig. 9) and a low-pass filter ([0018] and [0170]; intensity lower than a threshold). Therefore, it would have been obvious to one skilled in the art at the effective 

Regarding claim 21, Yao in view of Kim discloses the operation method of claim 18, the combination of Yao and Kim discloses wherein the calibration value of each of the output pixels is obtained by calculating the signals of the sensing pixels not selected as the output pixel in every at least four of the neighboring sensing pixels (e.g., Yao, [0097]-[0099]; pixels 211).

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691